DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (JP 02136506) in view of Petracek (US 7,044,266).
With respect to claims 1, 9 and 15, Kanda teaches a muffler (Fig.3) comprising an inner chamber at least partially defined by an outer shell extending between first and second endplates (Fig.3); an inlet and an outlet (Fig.3, Items 2 and 3); a plurality of tubes (Fig.3, Items 17, 17’ and 10) disposed within the inner chamber, at least one of the plurality of tubes (Fig.3, Item 17) communicating with the inlet (Fig.3, Item 2) of the muffler and at least one of the plurality of tubes (Fig.3, Item 17’) communicating with the outlet (Fig.3, Item 3) of the muffler; but fails to particularly disclose a removable outer shell, a plurality of holes extending through each of the plurality of tubes; and a diffusion bracket disposed within the inner chamber and downstream from an outlet of one of the plurality of tubes.   Regarding claim 15, Kanda teaches a third tube having an inlet and outlet disposed within the inner chamber; and wherein the first, second, and third tubes form a serpentine flow-path through which at least a portion of exhaust entering the inner chamber flows during use (Fig.3).  
On the other hand, Petracek teaches a muffler (Fig.2) comprising a tube (Fig.2, Item 13) having a plurality of holes (Fig.2, Item 31) extending through it; and a diffusion bracket (Fig.2, Item 16) disposed within an inner chamber and downstream from an outlet of the tube. 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Petracek configuration with the Kanda design because the perforations would facilitate the expansion of the gases into the chamber, so as the diffusion bracket, in this manner improving the sound attenuating performance of the muffler by dissipating the energy of the exhaust gases.  
With respect to claim 2, the obvious combination of Kanda and Petracek teach wherein each tube comprises a body extending from a tube inlet and a tube outlet, and wherein the body of each tube defines an outer perimeter edge of each of the plurality of holes (Kanda Fig.3 and Petracek Fig.2). 
With respect to claims 3, 9, 12 and 20, Petracek teach wherein a hanging chad (Figs.5 and 7, Item 31) is connected to the outer perimeter edge of each hole; and each hanging chad extending from a perimeter edge of one of the plurality of holes and into an interior space of the tube through which the hole extends, each hanging chad angled toward the inlet of the tube into which the chad extends (Figs.5, 7 and 8). 
With respect to claim 4, Petracek teaches wherein the diffusion bracket comprises a first face and second face formed at an angle relative to one another, the angle forming a bracket edge between the two faces (Figs.2 and 3, Item 16).
With respect to claims 5, 8 and 19, the Examiner takes official notice that it is well known in the art to provide a diffusion bracket comprising one or more holes extending through at least one of the first and second faces because it would create a tortuous path that would further help to dissipate energy from the gases in this manner enhancing the sound attenuation characteristics of the muffler, as disclosed by Forbes (US 7,219,764) or Butler (US 8,083,026).  
With respect to claim 6, Petracek teaches wherein the bracket edge (Fig.2, Item 16) is disposed toward the outlet of the tube (Fig.2, Item 13) so that the first and second faces of the diffusion bracket extend away from the outlet of the tube.  
With respect to claim 7, Petracek teaches wherein the diffusion bracket is disposed near the endplate and extends into an inner chamber (Fig.2, Item 16). The Examiner considers that it would have been an obvious matter of design choice to dispose the diffusion bracket on an endplate because it could facilitate manufacturing and/or assembly of the muffler as necessitated by the specific requirements of the particular application without departing from the scope and spirit of the Petracek invention. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claims 10, 11, 13 and 14, the Examiner considers that it would have been an obvious matter of design choice to provide the plurality of holes with a predetermined major diameter, and to provide the hanging chad with a predetermined configuration because it would tune the muffler to provide a predetermined acoustic and gas flow performance as necessitated by the specific requirements of the particular application; furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 16, Kanda teaches further comprising inner plate (Fig.3, Item 4) separating the inner chamber into first and second sub-chambers.
With respect to claim 17, Kanda teaches wherein the outlet of the first tube (Fig.3, Item 17) and the inlet of the third tube (Fig.3, Item 10) are disposed in first sub-chamber and wherein the inlet of the second tube (Fig.3, Item 17’) the outlet of the third tube are disposed in the second sub-chamber so that the serpentine flow-path crosses the inner plate and between the first and second sub-chambers.
With respect to claim 18, the Examiner considers that it would have been an obvious matter of design choice to further provide a second diffusion bracket disposed downstream from the outlet of the third tube because it would further facilitate the expansion of the gases into the chamber; additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1 and 5), 2 – 4, 6 – 14, (15 – 18), 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 – 15, 19 and 20, respectively, of U.S. Patent No. US 11,242,782. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same invention.

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 30, 2022